Name: 95/371/EC: Commission Decision of 8 September 1995 on the establishment of overall quantities of food aid for 1995 and a list of products to be supplied as food aid
 Type: Decision
 Subject Matter: economic policy;  cooperation policy;  foodstuff;  economic conditions
 Date Published: 1995-09-16

 Avis juridique important|31995D037195/371/EC: Commission Decision of 8 September 1995 on the establishment of overall quantities of food aid for 1995 and a list of products to be supplied as food aid Official Journal L 220 , 16/09/1995 P. 0020 - 0022COMMISSION DECISION of 8 September 1995 on the establishment of overall quantities of food aid for 1995 and a list of products to be supplied as food aid (95/371/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 5 thereof, Whereas, in order to implement Regulation (EEC) No 3972/86, it is necessary to lay down the total quantities of each product to be supplied under the food aid operations for 1995, and to specify the products involved; Whereas the overall quantities of food aid for 1995, should be decided and food aid operations implemented on the basis of the budgetary resources available; Whereas the sum of ECU 33,6 million pursuant to Article B7-211 of the budget will be administered by the European Community Humanitarian Office (ECHO) to provide emergency food aid, the products to be supplied being decided case by case according to the nature of the emergency; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article 1. The total quantities of each product to be supplied to developing countries and aid organizations are set out in Annex I. 2. The products which may be supplied as food aid are listed in Annex II. Done at Brussels, 8 September 1995. For the Commission Manuel MARÃ N Vice-President ANNEX I Quantities of food aid to be made available in 1995 - Cereals: (a) a minimum of 927 700 tonnes under the Food Aid Convention; (b) 847 900 tonnes in the form of supplementary allocations (1), - Milk powder and equivalent products: 20 000 tonnes, - Butteroil: 800 000 tonnes, - Sugar: 12 000 tonnes (1), - Vegetable oil: 68 000 tonnes (1), - Legumes: 130 000 tonnes (1), - Other products: a maximum of ECU 25,686 million (1). ANNEX II >TABLE>